Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claims 1, 2, 5, 8, 9, 12, 13, 14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Noguchi et al (US 4984957 A).
Regarding Claim 1, Noguchi discloses:
a method comprising:
driving a carrier vehicle (3) toward an implement (12) (Fig. 3 & Fig. 4), the carrier vehicle including a front loader [abstract] (Fig. 1) with an implement mount (A), the implement mount including a first mark (50a & 51a) that is visually recognizable from the carrier vehicle [Column 9 Lines 3-8]; and
aligning the implement mount and the implement using the first mark and a second mark in a forward direction relative to the carrier vehicle while the carrier vehicle moves towards the implement in the forward direction (Fig. 13 
Regarding Claim 2, Noguchi discloses:
attaching the implement mount to the carrier vehicle [Column 6 Lines 7-21].
Regarding Claim 5, Noguchi discloses:
attaching the implement to the implement mount Fig. 4).
Regarding Claim 8, Noguchi discloses:
the implement is at least one selected from a group consisting of a feed shovel, a loading fork, a bale gripper, and a spike [Abstract & Column 3 Lines 30-33].
Regarding Claim 9, Noguchi discloses:
the first mark is applied to a frame of the implement mount.
Regarding Claim 12, Noguchi discloses:
the first mark includes at least one selected from a group consisting of a distinctive color, a distinctive surface structure, and a light-reflective surface (Fig. 12 & Fig. 13 & Fig. 14 & Fig. 15 & Fig. 16 & Fig. 17).
Regarding Claim 13, Noguchi discloses:
the second mark includes at least one selected from a group consisting of a distinctive color, a distinctive surface structure, and a light-reflective surface (Fig. 12 & Fig. 13 & Fig. 14 & Fig. 15 & Fig. 16 & Fig. 17).
Regarding Claim 14, Noguchi discloses:
aligning the implement mount and the implement using the first mark and the second mark includes steering the carrier vehicle to align the first mark with the second mark in a forward direction relative to the carrier vehicle while the carrier vehicle moves towards the implement in the forward direction (Fig. 3 & Fig. 4) [Column 8 Lines 55-68 & Column 9 Lines 1-11].
Regarding Claim 16, Noguchi discloses:
continuing to drive the carrier vehicle in the forward direction toward the implement with the first mark aligned with the second mark until the implement engages with the implement mount (Fig. 3 & Fig. 4) [Column 8 Lines 55-68 & Column 9 Lines 1-11].
Regarding Claim 17, Noguchi discloses:
the first mark is positioned on the implement mount at a location that is aimed at the second mark from the perspective of the carrier vehicle when the carrier vehicle is aligned with the implement in the forward direction while the carrier vehicle moves towards the implement in the forward direction (Fig. 3 & Fig. 4) [Column 8 Lines 55-68 & Column 9 Lines 1-11].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al (US 4984957 A) in view of Johnson (US 5309289 A) in response to Applicant's traversal of the Examiner’s assertion of OFFICAL NOTICE per MPEP 2144.03.d.
Regarding Claim 3, Noguchi does not teach:
the first mark is a horizontal and vertically oriented cross.
Johnson teaches:
a method comprising:
driving a carrier vehicle (10) toward an implement (11) (Fig. 1), the carrier vehicle including a hitch (16) with an implement mount (13), the implement mount including a first mark (32) that is visually recognizable from the carrier vehicle (Fig. 1) [Column 5 Lines 50-66]; and
aligning the implement mount and the implement using the first mark and a second mark (31) in a direction relative to the carrier vehicle while the carrier vehicle moves towards the implement (Fig. 1), wherein the second mark is visually recognizable from the carrier vehicle (Fig. 1) [Column 5 Lines 50-66] and is positioned on the implement at a location that aligns with the 
the first mark is a horizontal and vertically oriented cross (Fig. 11 & Fig. 12 & Fig. 13 & Fig. 14).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method for aligning an implement mount with an implement using a first mark and a second mark by aligning the first mark and the second mark taught by Noguchi with the method for aligning an implement mount with an implement using a first mark and a second mark by aligning the first mark and the second mark where the first mark is a horizontal and vertically oriented cross taught by Johnson in order to provide to improve operator accuracy by providing a reference with multi-axis components.
Regarding Claim 4, Noguchi teaches:
aligning the implement mount and the implement using the first mark and the second mark includes aiming the second mark at a point on the first mark [Column 9 Lines 3-8] (Fig. 13 & Fig. 15 & Fig. 17).
Noguchi does not teach:
aiming the second mark at a center of the horizontal and vertically oriented cross while driving the carrier vehicle toward the implement.
Johnson teaches:
aiming the second mark at a center of the horizontal and vertically oriented cross while driving the carrier vehicle toward the implement (Fig. 11 & Fig. 12 & Fig. 13 & Fig. 14).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method for aligning an implement mount with an implement using a first mark and a second mark by aligning the first mark and the second mark taught by Noguchi with the method for aligning an implement mount with an implement using a first mark and a second mark by aligning the first mark and the second mark where the first mark is a horizontal and vertically oriented cross and aiming the second mark at a center of the horizontal and vertically oriented cross while driving the carrier vehicle toward the implement taught by Johnson in order to provide to improve operator accuracy by providing a reference with multi-axis components.
Claims 6, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al (US 4984957 A) in view of Riggs (US 4856200 A) in response to Applicant's traversal of the Examiner’s assertion of OFFICAL NOTICE per MPEP 2144.03.d.
Regarding Claim 6, Noguchi does not teach:
the first mark is a circle.
Riggs teaches:
a method comprising:
driving a carrier vehicle (24) toward an implement (28) (Fig. 1), the carrier vehicle including a hitch (36) with an implement mount (34), the implement mount including a first mark (48) that is visually recognizable from the carrier vehicle (Fig. 1); and
aligning the implement mount and the implement using the first mark and the second mark includes aiming the first mark at a point on the second mark [Column 6 Lines 21-35] (Fig. 2 & Fig. 3 & Fig. 4 & Fig. 5 & Fig. 6 & Fig. 9 & Fig. 10 & Fig. 11 & Fig. 12).
the first mark is a circle (Fig. 2 & Fig. 5 & Fig. 9 & Fig. 12).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method for aligning an implement mount with an implement using a first mark and a second mark by aligning the first mark and the second mark taught by Noguchi with the method for aligning an implement mount with an implement using a first mark and a second mark by aligning the first mark and the second mark where the first mark is a circle taught by Johnson in order to provide to improve operator accuracy by providing a reference with both horizontal and vertical components.
Regarding Claim 7, Noguchi teaches:
aligning the implement mount and the implement using the first mark and the second mark includes aiming the second mark at a point on the first mark [Column 9 Lines 3-8] (Fig. 13 & Fig. 15 & Fig. 17).
Noguchi does not teach:
aiming the second mark at the center of the circle while driving the carrier vehicle toward the implement.
Riggs teaches:
aiming the second mark at the center of the circle while driving the carrier vehicle toward the implement (Fig. 2 & Fig. 3 & Fig. 4 & Fig. 5 & Fig. 6 & Fig. 9 & Fig. 10 & Fig. 11 & Fig. 12).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method for aligning an implement mount with an implement using a first mark and a second mark by aligning the first mark and the second mark taught by Noguchi with the method for aligning an implement mount with an implement using a first mark and a second mark by aligning the first mark and the second mark where the first mark is a circle and aiming the second mark at the center of the circle while driving the carrier vehicle toward the implement taught by Johnson in order to provide to improve operator accuracy by providing a reference with both horizontal and vertical components.
Regarding Claim 10, Noguchi does not teach:
the first mark is at least one selected from a group consisting of a point, an arrow, a circle, or an "X".
Riggs teaches:
a method comprising:
driving a carrier vehicle (24) toward an implement (28) (Fig. 1), the carrier vehicle including a hitch (36) with an implement mount (34), the implement mount including a first mark (48) that is visually recognizable from the carrier vehicle (Fig. 1); and
aligning the implement mount and the implement using the first mark and the second mark includes aiming the first mark at a point on the second mark 
the first mark is at least one selected from a group consisting of a point, an arrow, a circle, or an "X" (Fig. 2 & Fig. 3 & Fig. 4 & Fig. 5 & Fig. 6 & Fig. 9 & Fig. 10 & Fig. 11 & Fig. 12).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method for aligning an implement mount with an implement using a first mark and a second mark by aligning the first mark and the second mark taught by Noguchi with the method for aligning an implement mount with an implement using a first mark and a second mark by aligning the first mark and the second mark where the first mark is at least one selected from a group consisting of a point, an arrow, a circle, or an "X" taught by Johnson in order to provide to improve operator accuracy by providing a reference with both horizontal and vertical components.
Regarding Claim 11, Noguchi does not teach:
the second mark is at least one selected from a group consisting of a point, an arrow, a circle, or an "X".
Riggs teaches:
a method comprising:
driving a carrier vehicle (24) toward an implement (28) (Fig. 1), the carrier vehicle including a hitch (36) with an implement mount (34), the implement mount including a first mark (48) that is visually recognizable from the carrier vehicle (Fig. 1); and
aligning the implement mount and the implement using the first mark and the second mark includes aiming the first mark at a point on the second mark [Column 6 Lines 21-35] (Fig. 2 & Fig. 3 & Fig. 4 & Fig. 5 & Fig. 6 & Fig. 9 & Fig. 10 & Fig. 11 & Fig. 12).
the second mark is at least one selected from a group consisting of a point, an arrow, a circle, or an "X" (Fig. 2 & Fig. 3 & Fig. 4 & Fig. 5 & Fig. 6 & Fig. 9 & Fig. 10 & Fig. 11 & Fig. 12).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method for aligning an implement mount with an implement using a first mark and a second mark by aligning the first mark and the second mark taught by Noguchi with the method for aligning an implement mount with an implement using a first mark and a second mark by aligning the first mark and the second mark where the second mark is at least one selected from a group consisting of a point, an arrow, a circle, or an "X" taught by Johnson in order to provide to improve operator accuracy by providing a reference with both horizontal and vertical components.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al (US 4984957 A).
Regarding Claim 15, Noguchi discloses:
driving the carrier vehicle towards the implement includes driving a carrier vehicle including two front loader arms (9) towards the implement, wherein the first mark is visually recognizable from the carrier vehicle between the two front loader arms, and wherein the second mark is visually recognizable 
Noguchi does not teach:
The first mark is positioned between the two front loader arms
It would have been obvious to one of ordinary skill in the art at the time the invention was made to relocate the first mark to be positioned between the front loader arms to reduce the footprint of the adapter by moving the extending member to the area between the front loader arms, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Response to Arguments
Applicant's arguments filed 2020/10/26 have been fully considered but they are not persuasive.
Regarding Applicant’s argument of the Examiner’s rejection of Claim 1, especially as it relates to the limitation of “aligning the implement mount and the implement using the first mark and a second mark in a forward direction relative to the carrier vehicle while the carrier vehicle moves towards the implement in the forward direction”:
Applicant’s assertion that because the stated intention of Nouguchi is to align the implement and adapter in the fore and aft direction that it does not also aid in the aligning of the adapter in the lateral direction is not persuasive as the alignment members (50a & 50b) must also be in lateral alignment for 
Regarding Applicant’s argument of the Examiner’s rejection of Claim 14, especially as it relates to the limitation of “wherein aligning the implement mount and the implement using the first mark and the second mark includes steering the carrier vehicle to align the first mark with the second mark in a forward direction relative to the carrier vehicle while the carrier vehicle moves towards the implement in the forward direction”:
Applicant’s assertion that because the stated intention of Nouguchi is to align the implement and adapter in the fore and aft direction that it does not also aid in the aligning of the adapter in the lateral direction is not persuasive as the alignment members (50a & 50b) must also be in lateral alignment for the adapter and implement to be properly aligned for engagement as illustrated in Fig. 14 and Fig. 15 and therefore offers the utility of being used as alignment means for ensuring the implement and implement mount are properly aligned while the adapter is being moved towards the implement.
Regarding Applicant’s argument of the Examiner’s rejection of Claim 15, especially as it relates to the limitation of “the first mark is positioned between the two front loader arms”:
Applicant’s assertion that the limitation of the first mark is positioned between the two front loader arms is unique and an inventive limitation over 
In response to Applicant’s traversal of the Examiner’s assertion of OFFICIAL NOTICE as it relates to Claims 3, 4, 6, 7, 10 and 11 the Examiner offers evidence of the technology being  well known in the art at the time the invention was made in the form of Johnson (US 5309289 A) and Riggs (US 4856200 A): 
Johnson (US 5309289 A) teaches that the following was well known in the art at the time the invention was made:
a method comprising:
driving a carrier vehicle (10) toward an implement (11) (Fig. 1), the carrier vehicle including a hitch (16) with an implement mount (13), the implement mount including a first mark (32) that is visually recognizable from the carrier vehicle (Fig. 1) [Column 5 Lines 50-66]; and
aligning the implement mount and the implement using the first mark and a second mark (31) in a direction relative to the carrier vehicle while the carrier vehicle moves towards the implement (Fig. 1), wherein the second mark is visually recognizable from the carrier vehicle (Fig. 1) [Column 5 Lines 50-66] and is positioned on the implement at a location that aligns with the 
the first mark is a horizontal and vertically oriented cross (Fig. 11 & Fig. 12 & Fig. 13 & Fig. 14); and
aiming the second mark at a center of the horizontal and vertically oriented cross while driving the carrier vehicle toward the implement (Fig. 11 & Fig. 12 & Fig. 13 & Fig. 14).
Riggs (US 4856200 A) teaches that the following was well known in the art at the time the invention was made:
a method comprising:
driving a carrier vehicle (24) toward an implement (28) (Fig. 1), the carrier vehicle including a hitch (36) with an implement mount (34), the implement mount including a first mark (48) that is visually recognizable from the carrier vehicle (Fig. 1); and
aligning the implement mount and the implement using the first mark and the second mark includes aiming the first mark at a point on the second mark [Column 6 Lines 21-35] (Fig. 2 & Fig. 3 & Fig. 4 & Fig. 5 & Fig. 6 & Fig. 9 & Fig. 10 & Fig. 11 & Fig. 12).
the first mark is a circle (Fig. 2 & Fig. 5 & Fig. 9 & Fig. 12);
aiming the second mark at the center of the circle while driving the carrier vehicle toward the implement (Fig. 2 & Fig. 3 & Fig. 4 & Fig. 5 & Fig. 6 & Fig. 9 & Fig. 10 & Fig. 11 & Fig. 12).
the first mark is at least one selected from a group consisting of a point, an arrow, a circle, or an "X" (Fig. 2 & Fig. 3 & Fig. 4 & Fig. 5 & Fig. 6 & Fig. 9 & Fig. 10 & Fig. 11 & Fig. 12).
the second mark is at least one selected from a group consisting of a point, an arrow, a circle, or an "X" (Fig. 2 & Fig. 3 & Fig. 4 & Fig. 5 & Fig. 6 & Fig. 9 & Fig. 10 & Fig. 11 & Fig. 12).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652